Exhibit 10.2
July 26, 2018
John B. Henneman, III


Re: Separation and Release Agreement
Dear Jack:
This letter sets forth the terms of the separation agreement (the “Agreement”)
that NewLink Genetics Corporation (the “Company”) is offering to aid in your
employment transition.
1. Transition and Separation Date. 
 
(a) Transition Period. You hereby resign as Chief Financial Officer and
Secretary of the Company, and from any other office or position you may hold
with the Company or any affiliated entity, effective as of July 26, 2018. From
such date through the “Separation Date” (as defined below) (the “Transition
Period”), you will serve as the Company’s Chief Administrative Officer with
responsibility over the law and human resources functions of the Company, and
will provide transition assistance over the finance function as may be requested
by the Company’s Chief Executive Officer or new Chief Financial Officer. The
“Separation Date” shall be the earlier of November 9, 2018 or the date your
employment with the Company ends pursuant to Section 9 of your Employment
Agreement with the Company dated December 31, 2015 (the “Employment Agreement”).
On the first regular payroll date after the Separation Date, the Company will
pay you all accrued base salary and all remaining accrued but unused vacation
earned for your services through the Separation Date, less applicable payroll
deductions and withholdings. You are entitled to these payments regardless of
whether or not you sign this Agreement.
(b) Employment Agreement. During the Transition Period, and except as modified
by this Agreement, the terms of the Employment Agreement (including Section 4
(Base Salary) and Section 7 (Other Benefits) thereof) shall continue in effect;
provided, however, that (i) Section 2 of the Employment Agreement shall not
restrict you from service on boards of directors or engaging in activities
outside the Company so long as such activities do not interfere with your
responsibilities during the Transition Period (subject to your Employee
Proprietary Information, Inventions, Non-Competition, and Non-Solicitation
Agreement with the Company (the “Proprietary Information Agreement” attached
hereto as Exhibit A)), and (ii) Section 9(g) and Section 10 of the Employment
Agreement shall not apply.
2. Expense Reimbursements. You agree that, within forty-five (45) days of the
Separation Date, you will submit to the Company your final documented expense
reimbursement statement reflecting all business expenses you incurred through
the Separation Date, if any, for which you seek reimbursement. The Company will
reimburse you for these expenses pursuant to its regular business practice.


3. Severance Benefits. In consideration for the general release of claims and
the ADEA Waiver you are providing in Section 12 (Release of Claims; ADEA Waiver)
of this Agreement, and for all other promises you are making and obligations you
are undertaking by entering into this Agreement, allowing it to become fully
effective and non-revocable, and for complying with its terms, the Company shall
provide you with the severance payments and benefits (collectively, the
“Severance Benefits”) described below. Except as expressly provided otherwise,
all cash benefits shall be paid subject to applicable payroll deductions and
withholdings.
(a) Cash Severance. 





--------------------------------------------------------------------------------

Exhibit 10.2
(i) Initial Severance Payment. On the first regularly scheduled payroll pay date
after the Effective Date (as defined in Section 12(e) (ADEA Waiver) of this
Agreement), the Company will pay you a lump sum severance payment of $42,360.00
(the “Initial Severance Payment”), reflecting the difference between your annual
salary before your voluntary July 2017 pay reduction, and your current annual
salary.
(ii) 2018 Bonus. The Company also will pay you a bonus for your 2018 services
(the “Bonus Payment”) calculated as follows: (i) $152,496 (representing
eleven-twelfths of your Target Bonus as set forth in your Employment Agreement
based on your current salary level), multiplied by the percentage completion of
the Company’s 2018 corporate goals (“2018 Goals”) (and assuming, for these
purposes, 100% completion of your individual goals). You understand and agree
that the Board of Directors of the Company (the “Board”) may revise the 2018
Goals at any time to reflect developments during the course of 2018, and that
the Board’s decision regarding any revisions to its 2018 Goals, and/or the
percentage completion of those Goals, shall be final and binding, provided that
any such changes result in a percentage of completion no lower than that
determined for incumbent executives. The Bonus Payment will be paid to you at
the same time 2018 bonuses are paid to other executives, but not later than
March 15, 2019.


(iii) Continuation Payments. Consistent with the severance provisions set forth
in Sections 9(g) and 11 of the Employment Agreement, the Company will pay you
cash severance in the form of continuing payment of your current base salary for
a period of twelve (12) months, paid on the Company’s customary payroll
schedule, beginning on the first payroll schedule after the Separation Date (the
“Salary Continuation Payments”); provided, however, that, as required by Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and the
regulations and other guidance thereunder and any state law of similar effect
(collectively “Section 409A”), the Salary Continuation Payments shall not
commence until the first regularly scheduled payroll date that is six (6) months
after the Separation Date (the “Deferred Initial Payment Date”), on which date
the Company will pay to you (or your beneficiaries) a lump sum amount equal to
the sum of the Salary Continuation Payments otherwise scheduled to be made prior
to the Deferred Initial Payment Date. The remaining Salary Continuation Payments
shall be paid on the Company’s regular payroll payment dates thereafter until
paid in full. No interest will be paid to you on any amounts for which payment
is delayed pursuant to the foregoing provision. Notwithstanding the foregoing,
in the event that Separation Date occurs prior to November 9, 2018 for any
reason other than your resignation, the period of Salary Continuation Payments
shall be extended by the number of days between the Separation Date and November
9, 2018.


(b) Healthcare Continuation Coverage Payments.


(i) COBRA Premiums. As an additional severance benefit, if you timely elect
continued COBRA coverage under the Company’s group health plan (including any
dental and/or vision coverage), the Company will reimburse you for the COBRA
premiums you pay to continue such coverage (including coverage for any eligible
dependents, if applicable) (the “COBRA Premiums”) through the period (the “COBRA
Premium Period”) starting on the Separation Date and ending on the earliest to
occur of: (i) expiration of the period of Salary Continuation Payments (as such
period may be extended pursuant to Section 3(a)(iii) above); (ii) the date you
become eligible for group health insurance coverage through a new employer; or
(iii) the date you cease to be eligible for COBRA continuation coverage for any
reason, including plan termination. In the event you become covered under
another employer’s group health plan or otherwise cease to be eligible for COBRA
during the COBRA Premium Period, you shall immediately provide written
notification of such event to the Company’s Human Resources Manager. You



--------------------------------------------------------------------------------

Exhibit 10.2
must submit to the Company documentary proof of the fact and amount of any COBRA
Premiums paid within sixty (60) days of making such payment, in order to be
reimbursed hereunder. Reimbursements will be paid within thirty (30) days of
submission.
(ii) Alternative Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its reasonable discretion, that it
cannot reimburse the COBRA Premiums without a substantial risk of violating
applicable law (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), the Company instead shall pay you, on the first day of each
calendar month following such determination, a fully taxable cash payment which,
after taxes, is equal to the COBRA Premium amount the Company would have
otherwise reimbursed you for that month (assuming a 37% tax rate) (such amount,
the “Alternative Cash Payment”), for the remainder of the COBRA Premium Period.
You may, but are not obligated to, use such Alternative Cash Payments toward the
cost of COBRA premiums.


(c) Equity. You have been granted options to purchase shares of the Company’s
common stock (the “Options”) and certain restricted stock units (the “RSUs,” and
together with the Options, the “Awards”) pursuant to the Company’s 2009 Equity
Incentive Plan (the “Plan”). Under the terms of the applicable governing
agreements and Plan documents, vesting of any unvested Awards would cease on the
Separation Date. As an additional severance benefit, the Company will: (i)
accelerate the vesting of the outstanding and unvested Awards set forth on
Exhibit B (the “Subject Awards”) so that you are credited with an additional
twelve (12) months of vesting as of the Separation Date (or for the period of
Salary Continuation Payments if longer due to extension of the period of Salary
Continuation Payments pursuant to Section 3(a)(iii) above) (the “Accelerated
Vesting”); and (ii) extend the exercise period under the governing agreements
and Plan documents so that you have until November 8, 2020 to exercise any
vested Subject Awards (including any Awards accelerated hereunder) (the
“Extended Exercise Period”). The vesting of your other Awards will cease as of
the Separation Date and the exercise period of such Awards will remain
unchanged. To the extent that any performance criteria under any Award have not
been satisfied as of the Separation Date, such Awards shall terminate as of the
Separation Date. Except as expressly provided in this Section, the Options and
RSUs will continue to be governed by the terms of the governing agreements and
Plan documents. You acknowledge and agree that the Extended Exercise Period may
convert any portion of the Options that were incentive stock options into
non-qualified stock options, thereby changing their tax treatment; and you
should seek advice from your own tax advisors about this extension.


(d) 409A Compliance. It is intended that the Severance Benefits provided to you
hereunder comply with, or be exempt from, Section 409A, and that any ambiguities
herein will be interpreted to so comply and/or be exempt from Section 409A. It
is intended that all of the benefits and payments under this Agreement satisfy,
to the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulations Sections 1.409A‑1(b)(4), 1.409A‑1(b)(5)
and 1.409A‑1(b)(9), and this Agreement will be interpreted accordingly. To the
extent not so exempt, this Agreement (and any definitions hereunder) will be
interpreted in a manner that complies with the Section 409A requirements. For
purposes of Section 409A, your right to receive any installment payments under
this Agreement (whether severance payments, reimbursements or otherwise) shall
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. If the period of time you could sign this Agreement
crosses over two calendar years, the Agreement shall be deemed to have become
effective on the last possible date it could become effective.






--------------------------------------------------------------------------------

Exhibit 10.2
4. Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive after the
Separation Date any additional compensation, severance or benefits, with the
exception of any vested right you may have under the express terms of a written
ERISA-qualified benefit plan (e.g., 401(k) account). By way of example, you
acknowledge that you have not earned and are not owed any bonus, incentive
compensation, commissions or equity (other than as provided or referenced
herein) from the Company.


5. Proprietary Information, Non-Solicitation and Non-Competition Obligations.
You acknowledge and agree to abide by your continuing obligations under the
Proprietary Information Agreement after the Separation Date to the extent
provided therein, including but not limited to your obligations not to use or
disclose any confidential or proprietary information of the Company, to comply
with your post-employment non-competition and non-solicitation restrictions and
to return company property; provided that you shall be permitted to purchase and
retain your Company-provided cellphone, computer and any related equipment for
their respective book value.


6. Confidentiality. The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) you may disclose this Agreement in
confidence to your immediate family; (b) you may disclose this Agreement in
confidence to your attorney, accountant, auditor, tax preparer, and financial
advisor; and (c) you may disclose this Agreement insofar as such disclosure may
be required by law. Nothing herein shall alter any corporate or other reporting
right or obligations applicable to the Company.


7. Non-Disparagement. Both you and the Company (through its officers and
directors only, and only for so long as they serve in such capacities) agree not
to disparage the other party, and the other party’s officers, directors,
employees, shareholders and agents, in any manner likely to be harmful to them
or their business, business reputation or personal reputation; provided that
both you and the Company may respond accurately and fully to any question,
inquiry or request for information from the Company’s Chief Executive Officer or
any member of the Board or when required by legal process.


8. Public Statements. Both the Company and you shall respond to third party
inquiries, and the Company shall issue a press release, effectively stating that
you have resigned from your position as Chief Financial Officer on the date set
forth above. The content of such press release will be as mutually agreed upon
by you and the Company.


9. References. In response to any request for references from a prospective
employer, the Company will verify only your last job title and dates of
employment.


10. Cooperation.


(a) Transition Briefings. Through October 31, 2019, you agree to cooperate fully
with the Company in all matters relating to the transition of your work and
responsibilities on behalf of the Company, including, but not limited to,
transitioning any work relationships and providing oral and written briefings
(as requested) with respect to any past or present work activities and
institutional knowledge, to such other persons as may be designated by the
Company. You agree to make yourself available to respond to such inquiries with
reasonable promptness, either telephonically or by email (as requested), unless
the Company requests that you come to the Company for such discussion or to
review certain documents or materials related to the inquiry. The Company will
reimburse you for reasonable out-of-pocket expenses you incur in connection with
any such cooperation (excluding forgone wages, salary,



--------------------------------------------------------------------------------

Exhibit 10.2
or other compensation), and will make reasonable efforts to accommodate your
schedule.


(b) No Voluntary Adverse Assistance. You agree that you will not voluntarily
provide assistance, information or advice, directly or indirectly (including
through agents or attorneys), to any third party (including both persons and
entities) in connection with any claim or cause of action of any kind brought
against, or being prepared against, the Company by any third party, nor shall
you induce or encourage any person or entity to bring such claims; provided,
however, that nothing herein shall limit or restrict your right to engage in any
of the protected activities described in Section 13 (Protected Rights) below.


(c) Other Voluntary Cooperation. You agree to cooperate fully with the Company
in connection with its actual or contemplated defense, prosecution, or
investigation of any claims or demands by or against third parties, or other
matters arising from events, acts, or failures to act that occurred during your
employment with the Company. Such cooperation includes, without limitation,
making yourself available to the Company upon reasonable notice, without
subpoena, to provide complete, truthful and accurate information in witness
interviews, depositions, and trial testimony. The Company will reimburse you for
reasonable out-of-pocket expenses you incur in connection with any such
cooperation (excluding forgone wages, salary, or other compensation), and will
make reasonable efforts to accommodate your scheduling needs. In addition, you
agree to execute all documents (if any) necessary to carry out the terms of this
Agreement.
11. No Admissions. Nothing contained in this Agreement shall be construed as an
admission by you or the Company of any liability, obligation, wrongdoing or
violation of law.


12. Releases of Claims. On the Separation Date, and subject to the parties’
re-execution of the Agreement as of such date, the following releases (the
“Releases”) shall become effective.


(a) Henneman Release of Claims. In exchange for the Severance Benefits,
including the Initial Severance Payment, the Salary Continuation Payments, the
Bonus, the reimbursement of your COBRA Premiums (or Alternative Cash Payments),
the Accelerated Vesting, the Extended Exercise Period, and all other
consideration provided to you by the Company under this Agreement that you would
not otherwise be entitled to receive (the “Release Consideration”), you agree to
the terms below.
(i) General Release. You hereby generally and completely release the Company and
its parent or subsidiary entities, successors, predecessors and affiliates, and
its and their directors, officers, employees, consultants, shareholders, agents,
attorneys, insurers, affiliates and assigns (collectively, the “Released
Parties”) of and from any and all claims, liabilities and obligations, both
known and unknown, arising from or in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).


(ii) Scope of Release. The Released Claims include, but are not limited to: (1)
all claims arising from or in any way related to your employment with the
Company, or the termination of that employment; (2) all claims related to your
compensation or benefits from the Company (except as expressly provided in this
Agreement), including but not limited to salary, bonuses, commissions, vacation
pay, PTO, expense reimbursement, severance pay, fringe benefits, profit sharing,
stock, stock options, or any other ownership or equity interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing, including but not limited to
any claims arising under or based on your initial employment offer letter or
subsequent Employment Agreement (including claims for severance benefits
thereunder); (4) all tort claims, including but not



--------------------------------------------------------------------------------

Exhibit 10.2
limited to claims for battery, negligence, fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims in all jurisdictions, including but not
limited to claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under the federal Civil Rights Act of 1964, the federal
Americans with Disabilities Act of 1990, the federal Family and Medical Leave
Act, the Equal Pay Act of 1963, the Fair Labor Standards Act, the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act (together, the “ADEA”), the Employee Retirement Income
Security Act of 1974, the Worker Adjustment and Retraining Notification Act (and
all similar state and local laws), the Iowa Civil Rights Act of 1965, the Iowa
Wage Payment Collection Law, the Texas Commission on Human Rights Act, the Texas
Payday Law, the Texas Labor Code, and any statute or regulation administered by
the Texas Workforce Commission.


(iii) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (1) rights to apply for
unemployment insurance benefits; (2) rights to workers’ compensation disability
benefits, claims and payments, if applicable; (3) rights with respect to
outstanding equity awards granted to you by the Company; (4) any rights or
claims for indemnification pursuant to any written indemnification agreement
with the Company to which you are a party, or under Company bylaws or articles,
or under applicable law; (5) any rights to coverage under any directors and
officers liability insurance policy maintained by the Company; (6) any rights
which are not waivable as a matter of law; and (7) any claims for breach of this
Agreement. You represent and warrant that, other than the Excluded Claims, you
are not aware of any claims you have or may have against any of the Released
Parties that are not included in the Released Claims.


(b) ADEA Waiver. You further specifically agree that, as part of the Released
Claims, you are releasing any claims that you could assert under the ADEA (the
“ADEA Waiver”). You acknowledge that: you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA; that the Release Consideration
is being given in partial consideration for the ADEA Waiver; and that the
Release Consideration is in addition to anything of value to which you were
already entitled. You further acknowledge that you have been advised, as
required by the ADEA, that: (1) this ADEA Waiver does not apply to any rights or
claims that arise after the date you sign this Agreement; (2) you should consult
with an attorney prior to signing this Agreement (although you may choose
voluntarily not to do so); (3) you have forty-five (45) days to consider this
Agreement (although you may choose voluntarily to sign it earlier); (4) you have
seven (7) days following the date you sign this Agreement to revoke the
Agreement (in a written revocation provided to and received by the Company’s CEO
within the 7-day revocation period); and (5) the Agreement will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after you sign this Agreement, provided that you have not timely
revoked it (the “Effective Date”). You understand and agree that, if you revoke
the ADEA Waiver, you will not be entitled to the Release Consideration.
(c) Company Release of Claims. In exchange for you entering into this Agreement,
including providing the releases of claims and the ADEA Waiver set forth above,
the Company hereby generally and completely releases you of and from any and all
claims, liabilities and obligations, both known and unknown, arising from or in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date the Company signs this Agreement; provided, however, that nothing
herein shall release or waive: (1) any rights the Company has under this
Agreement or the Proprietary Information Agreement (attached as Exhibit A); (2)
any claims arising out of your obligations to protect and not to disclose or
make unauthorized use of any of the Company’s confidential and proprietary
information, including but not limited to claims under the Uniform Trade Secret
Act or the Proprietary Information Agreement; or (3) any claims (whether direct
or for indemnification or contribution) arising from any



--------------------------------------------------------------------------------

Exhibit 10.2
willful material misconduct by you which constitutes theft, fraud, embezzlement,
conversion of a business opportunity, or unlawful harassment. The Company hereby
represents that it is not aware of any actual or potential claim against you
that would be excluded from the foregoing release pursuant to either clauses (2)
or (3) above.
13. Protected Rights. Nothing in this Agreement shall prevent you from
challenging the validity of the release of claims provided herein in a legal or
administrative proceeding. You further understand that nothing in this Agreement
(including, without limitation, Section 6 (Confidentiality), Section 7
(Non-Disparagement) and Section 12 (Releases of Claims) above): limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”); prevents any party from providing
information or disclosing the fact or terms of this Agreement as part of any
government investigation: or prohibits any party from reporting possible
violations of law or regulation to any Government Agencies or self-regulating
entity under applicable law (including, but not limited to, the U.S. Securities
and Exchange Commission’s Whistleblower Rule, of Section 21F of the U.S.
Securities Exchange Act of 1934, as amended). While this Agreement does not
limit your right to receive an award for information provided to the Securities
and Exchange Commission, you understand and agree that, to the maximum extent
permitted by law, you are otherwise waiving any and all rights you may have to
individual relief based on any of the Released Claims and any rights you have
waived by signing this Agreement.
 
14. Representations. You hereby represent that, except for amounts to be paid to
you under this Agreement, you have been paid all compensation owed and for all
hours worked, have received all the leave and leave benefits and protections for
which you are eligible, pursuant to the Family and Medical Leave Act or
otherwise, and have not suffered any on-the-job injury for which you have not
already filed a claim.


15.  General. This Agreement, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other agreements, promises, warranties
or representations concerning its subject matter (including but not limited to
your Employment Agreement with the Company). This Agreement may not be modified
or amended except in a writing signed by both you and a duly authorized officer
of the Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If any provision
of this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of Iowa
without respect to conflicts of law principles. Any ambiguity in this Agreement
shall not be construed against either party as the drafter. Any waiver of a
breach of this Agreement, or rights hereunder, must be in writing to be
effective and shall not be deemed to be a waiver of any successive or other
breach or rights hereunder. This Agreement may be executed in counterparts which
shall be deemed to be part of one original, and facsimile, .PDF and electronic
signatures shall be equivalent to original signatures.


To accept the terms set forth above (except for Section 12 hereof), please sign
and date this



--------------------------------------------------------------------------------

Exhibit 10.2
Agreement and return the fully‑executed Agreement to the Company by July 26,
2018. In addition, the Severance Benefits and the Releases are subject to your
re-execution of this Agreement on the Separation Date. The Releases in
Sections 12(c) shall become effective upon re-execution of this Agreement by
that Company as of the Separation Date.
We wish you the best in your future endeavors.
Sincerely,
NewLink Genetics Corporation
By: _/s/ Charles J. Link, Jr. M.D.
Charles J. Link, Jr., M.D.
Chairman, Chief Executive Officer, and Chief Scientific Officer
Understood, Accepted and Agreed:
_/s/ John B. Henneman, III
John B. Henneman, III
___7/26/2018
Date
Re-Executed as of Separation Date:


NewLink Genetics Corporation
By: ____________________________________________________
Authorized Signatory
_______________________________________________________
Date
_______________________________________________________
John B. Henneman, III
_______________________________________________________
Date


Exhibit A -Proprietary Information Agreement
Exhibit B -Options and RSUs Subject to Twelve-Month Acceleration and Extended
Exercise Period





--------------------------------------------------------------------------------

Exhibit 10.2
Exhibit A
Proprietary Information Agreement





--------------------------------------------------------------------------------

Exhibit 10.2
 
Exhibit B
Options Subject to Twelve-Month Acceleration and Extended Exercise Period





Grant Date Grant Number Options Option
Price 10/1/2014 100836 17,428 22.95 10/1/2014 100836N 191,822 22.95 1/2/2015 100941 136 43.65 1/2/2015 100941N 6,364 43.65 1/4/2016 101037 3,674 34.73 1/4/2016 101037N 42,677 34.73 8/9/2016 101242N 150,000 10.78 1/3/2017 101382 7,731 10.55 1/3/2017 101382N 61,019 10.55 1/3/2017 800008 17,188 10.55 1/3/2017 800011 17,187 10.55 1/3/2017 800009 17,188 10.55 1/3/2017 800010 17,187 10.55 3/9/2018 800014-1 14,625 7.85 3/9/2018 800014-1N 46,375 7.85 3/9/2018 800014-2 10,163 7.85 3/9/2018 800014-5 15,250 7.85 3/9/2018 800014-6 15,250 7.85 3/9/2018 800014-4 10,174 7.85 3/9/2018 800014-3 10,163 7.85 





RSUs Subject to Twelve-Month Acceleration and Extended Exercise Period





Award Date Award
Number RSUs 10/1/2014 300042 10,198 1/2/2015 300045 500 1/4/2016 300070 8,101 






